DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is in response to Applicant’s arguments submitted November 10, 2021.  Claims 1 and 4-11 are pending.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
	The rejection of claims 1 and 4-11 under 35 U.S.C. 102(a)(1) as being anticipated by Yoshimura is withdrawn because Yoshimura teaches glycerin as one of a list of possibilities for a pharmaceutical composition and does not exemplify a composition containing the claimed compound and glycerin.
The rejection of claims 1 and 4-11 under 35 U.S.C. 102(a)(1) as being anticipated by Hostetler is withdrawn because Hostetler teaches glycerin as one of a list of possibilities for a pharmaceutical composition and does not exemplify a composition containing the claimed compound and glycerin.
The claims are not rejected as obvious over Yoshimura or Hostetler because Table 1 in the specification shows that glycerin, propylene glycol, and butanediol give a superior precipitation delay effect compared to other additives such as glucose.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572. The examiner can normally be reached 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













/LAYLA D BERRY/             Primary Examiner, Art Unit 1623